DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach  training a forecasting model according to a training rule that makes a forecasted value of an image capturing parameter value corresponding to a preview image and an exposure parameter value approach a pre-stored training value of the image capturing parameter value, to obtain a pre-trained forecasting model with an image data parameter, an exposure parameter, and the image capturing parameter as variables, wherein the training is performed according to a pre-stored correspondence relationship between preview images, exposure parameter values, and image capturing parameter values in a training set when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
April 21, 2021